Citation Nr: 0907927	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-20 601 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1959 to 
June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in October 2006 
and November 2006.  

The veteran testified by video conference before the 
undersigned Veterans Law Judge in October 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran was afforded a VA examination in November 2006; 
however, he testified before the Board that he needed a new 
VA examination because his PTSD symptoms had increased in 
severity.  

The Board notes that when a veteran claims that his condition 
is worse than when originally rated, and when the available 
evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board notes that an October 2008 VA treatment note 
diagnosed the veteran with major depression with panic 
attacks, alcohol abuse, and rule out PTSD.  The RO should 
arrange for the veteran to have a VA examination in order to 
determine the current severity of his service-connected PTSD 
and to clarify the veteran's current diagnosis.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The veteran 
testified that he sought treatment at a few VA facilities; 
therefore, the RO should try to obtain all pertinent 
treatment records.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the veteran's 
pertinent treatment records from his 
different mental health care providers.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of in 
Dingess/Hartman v. Nicholson.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected PTSD.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's service-
connected PTSD and the degree of social 
and occupational impairment associated 
with PTSD.  The examiner should also 
clarify the veteran's current 
diagnosis.   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim should be readjudicated in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



